Title: Jury Findings regarding Land Seized by David Michie, 30 July 1812
From: Jefferson, Thomas,Minor, Peter
To: 


          Albemarle county to wit
          An Inquisition for the Commonwealth, indented & taken on the lands between the town of Milton & the Rivanna river, parcel of those formerly the property of Bennet Henderson deceased, and since held by his widow in right of dower and his sons John, James L. and Charles, in the parish of St Anne’s and county aforesaid the 30 day of July in the year 1812. before  David John Watson and David J. Lewis justice of the peace for the sd county and by the oaths of   Charles Huckstep   William Crenshaw.  James Clark,  John Rogers,  William Ballard,  Benjamin Thurman—Frederick Gillum—Jessie B Key,  Peter Minor,  John Kelly, James Leitch—Samuel Barsdale—Abraham Johnson—Nicholas H Lewis—John Watson (of little Mountain)  Joel Shiflet—William Suttle—William Wood. and Reuben Grady  good and lawful men of the said county, who, being charged & sworn, upon their oaths do say that Thomas Jefferson of Monticello in the same parish & county was lawfully and peaceably siesed of and in the parcel of lands aforesaid in the parish & county aforesaid, and his sd siesin so continued until David Michie of the parish of Fredericksville & county aforesd, & other persons to the jurors aforesd unknown on the 23d day of this present month, with strong hand & multitude of people into the parcel of lands aforesd with the appurtenances did enter, and him the sd Thomas Jefferson  thereof did with strong hand disseise, & him the said Thomas Jefferson, so disseised from the said 23d day of this present month until the taking of this Inquisition, with like strong hand and  power, did keep out, & do yet keep out, to the great disturbance of the Commonwealth, and against the form of the statute in such case made and provided.In witness whereof the Jurors aforesaid have put their names & seals this 30th day of July 1812 said jurors to this Inquisition have severally put their seals, the day, year, and place first above mentioned.
          
            
               P Minor {} 
            
            
               John Kelly {} 
            
            
               Jesse B Key {} 
            
            
               Jas Leitch {Seal} 
            
            
               S. Barksdale {Seal} 
            
            
               William Ballard {Seal} 
            
            
               Nicholas H Lewis {Seal} 
            
            
               Joel Shiflett {Seal} 
            
            
               William Crenshaw {Seal}  
            
            
               James Clark {Seal} 
            
            
               John Rogers {Seal} 
            
            
               W Wood {Sl} 
            
            
               John Watson {S} 
            
            
               Frederic Gillum {Sl} 
            
            
               Benjamin Thurman {Sl} 
            
            
               Charles Huckstep {Sl} 
            
          
        